The opinion of the court was delivered by
Fatzer, J.:
The cross-appellee John D. Pribyl, Executor of the estate of Edward C. Koepp, deceased, and John D. Pribyl, individually, and Laura Pribyl, his wife, seek rehearing on the reversal of the cross-appeal perfected by Clara M. Koepp. (Koepp v. Pribyl, Executor, 207 Kan. 478, 485 P. 2d 1388.)
We have examined the record, the former opinion, and tiie arguments made in support of the motion for rehearing, and in our opinion, the motion should be denied.
The cross-appellees ask alternative relief with respect to the *2amount of interest due Clara. M. Koepp under the terms of the property settlement agreement entered into on August 9, 1966. They argue that to allow her 6 percent interest on the total amount of the gifts or transfers of $75,000 is to allow her 12 percent interest on her one-half of such amount. This court did not intend such result, however, in order that the matter be clarified for the parties, the district court is directed to compute interest at 6 percent per annum from the date each certificate of deposit was transferred, and add such amount to the sum of $75,000 and divide the resulting total equally between the parties.
Except as here modified, the original opinion is affirmed, and the motion for rehearing is denied.
It is so ordered.